Case 2:19-cv-10383-DML-EAS ECF No. 44, PageID.591 Filed 03/02/21 Page 1 of 18




                UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

TRACY JENKINS, as Personal Representative
of the Estate of THEODDEUS R. GRAY, Deceased

                                               Case No. 19-cv-10383
            Plaintiff,                         Hon. David M. Lawson

v.

OFFICER TOM PRICE, OFFICER JESSIE SMITH,
OFFICER JAMES ZIEMIECKI, OFFICER TREVOR HEAD,
OFFICER TRAVIS KAUFMAN and CITY OF ST. CLAIR SHORES,

            Defendants.

 MOSS & COLELLA, P.C.              CUMMINGS, MCCLOREY, DAVIS &
 BY:      A. VINCE COLELLA         ACHO, PLC
          (P49747)                 BY: TIMOTHY S. FERRAND
          VICTOR BALTA                   (P39583)
         (P77805)                  Attorney for Defendants
 Attorneys for Plaintiff           19176 Hall Road, Suite 200
 28411 Northwestern Hwy,           Clinton Township, MI 48038
 Suite 1150                        586-228-5600/F: 586-228-5601
 Southfield, MI 48034              tferrand@cmda-law.com
 248-945-0100/F: 248-945-
 1801
 vcolella@mosscolella.com

 STEVEN FISHMAN
 (P23049)
 Co-Counsel for Plaintiff
 615 Griswold, Suite 1125
 Detroit, MI 48226
 313-920-2001/F: 313-962-
 8068 / sfish6666@gmail.com

                                      1
Case 2:19-cv-10383-DML-EAS ECF No. 44, PageID.592 Filed 03/02/21 Page 2 of 18




                 PLAINTIFF’S MOTION TO COMPEL
                 RESPONSES TO PLAINTIFF’S FIRST
                   REQUESTS FOR PRODUCTION

      NOW     COMES      Plaintiff,   TRACY     JENKINS,      as   Personal

Representative of the Estate of THEODDEUS R. GRAY, Deceased, by

and through her attorneys, MOSS & COLELLA, P.C., by A. VINCE

COLELLA and states the following:

      1. This matter arises from the shooting death of Theoddeus Gray

         on November 4, 2018.

      2. On June 10, 2019, Plaintiff served Plaintiff’s Request for

         Production of Documents to the Defendant City of St. Clair

         Shores, consistent with FRCP 34. (Ex. A – Pl’s 1st RFP).

      3. Upon request from Defendant, Plaintiff allowed an extension of

         time with which to reply until July 25, 2019. Defendant served

         late and incomplete responses to Plaintiff on August 2, 2019. (Ex.

         B – Def’s Resp to Pl’s 1st RFP).

      4. Within its discovery responses, Defendant indicated “The

         applicable policy(-ies) will be provided” for each of the requests

         listed below:




                                      2
Case 2:19-cv-10383-DML-EAS ECF No. 44, PageID.593 Filed 03/02/21 Page 3 of 18




            a. A complete copy of any and all use-of-force polices in effect

               at the time of the incident in this matter. (Ex. B, ¶ 5);

            b. Copies of the policies and procedures relative to the writing

               of incident and/or investigation reports in effect on the date

               of the subject incident. (Ex. B, ¶ 7);

            c. Copies of the policies and procedures relative to the

               securement, preservation and processing of a crime scene

               in effect on the date of the subject incident. (Ex. B, ¶ 8);

      5. Discovery was subsequently extended twice by Order of this

         Court, through January 27, 2021. (Ex. C - Order December 21,

         2020).

      6. On October 7, 2020, Plaintiff’s counsel sent a letter to Defense

         counsel requesting the outstanding discovery documents. (Ex. D

         – Correspondence).

      7. On October 30, 2020, Plaintiff’s counsel sent a follow-up email to

         Defense counsel. (Ex. D).

      8. In a phone conversation with Plaintiff’s counsel in November or

         December 2020, Defense counsel indicated that he would send

         the outstanding discovery documents to Plaintiff’s counsel.


                                      3
Case 2:19-cv-10383-DML-EAS ECF No. 44, PageID.594 Filed 03/02/21 Page 4 of 18




      9. On February 23, 2021, Plaintiff’s counsel sent another letter to

         Defense    counsel    requesting      the   outstanding   discovery

         documents. (Ex. D).

      10. On February 26, 2021, Plaintiff’s counsel again requested the

         outstanding discovery documents via email. Defense counsel did

         not respond.

      11. To date, Defendant has neglected to produce the requested

          discovery documents; at no time has Defendant objected to

          their production nor has Defendant indicated that they are

          exempt due to privilege.

      12. Plaintiff’s discovery requests are within the scope of FRCP

          26(b)(1), which states as follows:

               Parties may obtain discovery regarding any
               nonprivileged matter that is relevant to any party's
               claim or defense and proportional to the needs of the
               case, considering the importance of the issues at
               stake in the action, the amount in controversy, the
               parties’ relative access to relevant information, the
               parties’ resources, the importance of the discovery in
               resolving the issues, and whether the burden or
               expense of the proposed discovery outweighs its likely
               benefit. Information within this scope of discovery
               need not be admissible in evidence to be discoverable.




                                      4
Case 2:19-cv-10383-DML-EAS ECF No. 44, PageID.595 Filed 03/02/21 Page 5 of 18




      13. Plaintiff brings the instant motion pursuant to FRCP

          37(a)(3)(B)(iv), which states that a motion to compel is

          appropriate where “a party fails to produce documents or fails

          to respond that inspection will be permitted—or fails to permit

          inspection—as requested under Rule 34.”

      14. Concurrence in this motion was sought pursuant to E.D. Mich

         Local Court Rule 7.1 on February 27, 2021 and no response was

         received. (Ex. E – Correspondence re: LR 7.1).

     15. Plaintiff respectfully requests the following relief:

            a. That Defendant City of St. Clair Shores be compelled to

               produce copies of use-of-force polices in effect at the time of

               the incident in this matter.

            b. That Defendant City of St. Clair Shores be compelled to

               produce copies of the policies and procedures relative to the

               writing of incident and/or investigation reports in effect on

               the date of the subject incident.

            c. That Defendant City of St. Clair Shores be compelled to

               produce Copies of the policies and procedures relative to




                                      5
Case 2:19-cv-10383-DML-EAS ECF No. 44, PageID.596 Filed 03/02/21 Page 6 of 18




               the securement, preservation and processing of a crime

               scene in effect on the date of the subject incident.

            d. If Defendant fails to produce the requested discovery

               documents in violation of any court order requiring same,

               Plaintiff respectfully requests that the Court impose

               sanctions under FRCP 37(b)(2).

        WHEREFORE,       Plaintiff,   TRACY     JENKINS,      as      Personal

Representative of the Estate of THEODDEUS R. GRAY, Deceased,

respectfully requests that this Honorable Court grant her the relief

identified above and any additional relief this Honorable Court deems

just.

                                          Respectfully Submitted,

                                          MOSS & COLELLA, P.C.

                                          BY: /s/ A. Vince Colella
                                          A. VINCE COLELLA (P49747)
                                          Attorney for Plaintiff
                                          28411 Northwestern Hwy
                                          Suite 1150
                                          Southfield, MI 48034
                                          (248)-945-0100
DATED: March 2, 2021                      vcolella@mosscolella.com




                                      6
Case 2:19-cv-10383-DML-EAS ECF No. 44, PageID.597 Filed 03/02/21 Page 7 of 18




                UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

TRACY JENKINS, as Personal Representative
of the Estate of THEODDEUS R. GRAY, Deceased

                                               Case No. 19-cv-10383
            Plaintiff,                         Hon. David M. Lawson

v.

OFFICER TOM PRICE, OFFICER JESSIE SMITH,
OFFICER JAMES ZIEMIECKI, OFFICER TREVOR HEAD,
OFFICER TRAVIS KAUFMAN and CITY OF ST. CLAIR SHORES,

            Defendants.

 MOSS & COLELLA, P.C.              CUMMINGS, MCCLOREY, DAVIS &
 BY:      A. VINCE COLELLA         ACHO, PLC
          (P49747)                 BY: TIMOTHY S. FERRAND
          VICTOR BALTA                   (P39583)
         (P77805)                  Attorney for Defendants
 Attorneys for Plaintiff           19176 Hall Road, Suite 200
 28411 Northwestern Hwy,           Clinton Township, MI 48038
 Suite 1150                        586-228-5600/F: 586-228-5601
 Southfield, MI 48034              tferrand@cmda-law.com
 248-945-0100/F: 248-945-
 1801
 vcolella@mosscolella.com

 STEVEN FISHMAN
 (P23049)
 Co-Counsel for Plaintiff
 615 Griswold, Suite 1125
 Detroit, MI 48226
 313-920-2001/F: 313-962-
 8068 / sfish6666@gmail.com

                                      7
Case 2:19-cv-10383-DML-EAS ECF No. 44, PageID.598 Filed 03/02/21 Page 8 of 18




                   BRIEF IN SUPPORT OF
              PLAINTIFF’S MOTION TO COMPEL
        RESPONSES TO PLAINTIFF’S FIRST REQUESTS FOR
                       PRODUCTION




                                      8
Case 2:19-cv-10383-DML-EAS ECF No. 44, PageID.599 Filed 03/02/21 Page 9 of 18




                          ISSUES PRESENTED

      Should the Court compel Defendant City of St. Clair Shores
      to produce responsive documents to Plaintiff’s First Requests
      for Production, where the requested discovery is relevant to
      the claims and defenses in this matter, and to which
      Defendant has asserted no valid objections nor claim of
      privilege?

      Plaintiff answers Yes.




                                      9
Case 2:19-cv-10383-DML-EAS ECF No. 44, PageID.600 Filed 03/02/21 Page 10 of 18




                  MOST CONTROLLING AUTHORITY


Fed.R.Civ.P. 26, 37




                                      10
Case 2:19-cv-10383-DML-EAS ECF No. 44, PageID.601 Filed 03/02/21 Page 11 of 18




            INTRODUCTION AND STATEMENT OF FACTS

      The facts of this case are well known to the Court. On November 4,

2018, Plaintiff’s decedent Theoddeus Gray was fatally shot by the

Defendant officers, members of the police force of Defendant City of St.

Clair Shores. As Plaintiff has alleged, the fatal shooting was an

unreasonable and excessive use of force by Defendants.

      On June 10, 2019, Plaintiff served Plaintiff’s Request for

Production of Documents to the Defendant City of St. Clair Shores,

consistent with FRCP 34. (Ex. A – Pl’s 1st RFP). Upon request from

Defendant, Plaintiff allowed an extension of time with which to reply

until July 25, 2019. Defendant served late and incomplete responses to

Plaintiff on August 5, 2019. (Ex. B – Def’s Resp to Pl’s 1st RFP). Within

its discovery responses, Defendant indicated “The applicable policy(-ies)

will be provided” for each of the requests listed below:

            a. A complete copy of any and all use-of-force polices in effect

               at the time of the incident in this matter. (Ex. B, ¶ 5).

            b. Copies of the policies and procedures relative to the writing

               of incident and/or investigation reports in effect on the date

               of the subject incident. (Ex. B, ¶ 7).


                                      11
Case 2:19-cv-10383-DML-EAS ECF No. 44, PageID.602 Filed 03/02/21 Page 12 of 18




             c. Copies of the policies and procedures relative to the

               securement, preservation and processing of a crime scene

               in effect on the date of the subject incident. (Ex. B, ¶ 8).

      Discovery was subsequently extended twice by Order of this Court,

through January 27, 2021. (Ex. C – Order December 21, 2020). On

October 7, 2020, Plaintiff’s counsel sent a letter to Defense counsel

requesting     the   outstanding    discovery    documents.     (Ex.    D     –

Correspondence). On October 30, 2020, Plaintiff’s counsel sent a follow-

up email to Defense counsel. (Ex. D). In a phone conversation with

Plaintiff’s counsel in November or December 2020, Defense counsel

indicated that he would provide the outstanding discovery documents to

Plaintiff’s counsel. Again, on February 23, 2021, Plaintiff’s counsel sent

another letter to Defense counsel requesting the outstanding discovery

documents. (Ex. D). On February 26, 2021, Plaintiff’s counsel again

requested the outstanding discovery documents via email. Defense

counsel did not respond. To date, the Defendant has failed to provide the

outstanding discovery documents, necessitating the instant motion.




                                      12
Case 2:19-cv-10383-DML-EAS ECF No. 44, PageID.603 Filed 03/02/21 Page 13 of 18




                           LEGAL ARGUMENT

   A. PLAINTIFF’S DISCOVERY REQUESTS ARE WITHIN THE
      SCOPE OF FRCP 26

      FRCP 26(b)(1) states as follows:

      Parties may obtain discovery regarding any nonprivileged
      matter that is relevant to any party's claim or defense and
      proportional to the needs of the case, considering the
      importance of the issues at stake in the action, the amount in
      controversy, the parties’ relative access to relevant
      information, the parties’ resources, the importance of the
      discovery in resolving the issues, and whether the burden or
      expense of the proposed discovery outweighs its likely benefit.
      Information within this scope of discovery need not be
      admissible in evidence to be discoverable.

The federal discovery rules are to be construed broadly, as discovery is

designed to help define and clarify the issues in a case. Oppenheimer

Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978). Therefore, discovery

under the federal rules has traditionally been quite broad. Lewis v. ACB

Business Servs., Inc., 135 F.3d 389, 402 (6th Cir. 1998).

      The requested discovery documents are relevant to the underlying

action. This is a case alleging excessive force by Defendants that resulted

in the death of Plaintiff’s decedent. Policy and procedure manuals

establish the foundation for department operations and provide staff and

officers with requirements regarding their duties and actions across


                                      13
Case 2:19-cv-10383-DML-EAS ECF No. 44, PageID.604 Filed 03/02/21 Page 14 of 18




various law enforcement scenarios. Therefore, any policy and procedure

manuals, in effect at the time of incident, have the tendency to provide

information directly related to pertinent issues in this case, including use

of force, the writing of incident and/or investigation reports, and the

securement, preservation and processing of a crime scene. All of these

activities are relevant to the subject incident. As a key issue in this case

is the deviation from the standard of care with regard to Plaintiff’s

decedent, such documents have the tendency to help define and clarify

the issues in this case. Furthermore, as FRCP 26 states, the admissibility

of such information is not an issue, and materials may be discoverable

even if not admissible in court.

   B. THE COURT SHOULD COMPEL DEFENDANT TO PRODUCE
      THE REQUESTED DISCOVERY DOCUMENTS

      FRCP 37(a)(3)(B)(iv) states that a motion to compel is appropriate

where “a party fails to produce documents or fails to respond that

inspection will be permitted—or fails to permit inspection—as requested

under Rule 34.” If a party fails to respond to discovery, or if a party's

discovery response is evasive or incomplete, the requesting party may

move for an order compelling discovery. FRCP 37(a)(3) – (4).



                                      14
Case 2:19-cv-10383-DML-EAS ECF No. 44, PageID.605 Filed 03/02/21 Page 15 of 18




          While Defendant represented that the “applicable policy(-ies) will

be provided,” despite the passage of months of discovery and exchanges

of correspondence, Plaintiff has not received the discovery documents.

Furthermore, Defendant failed to object to the Plaintiff’s requests within

the 30 days provided to answer the Requests for Production. Failure to

object to discovery requests within the 30 days provided by Rule 34

constitutes a waiver of any objection. Carfagno v. Jackson National Life

Ins. Co., No. 99-118, 2001 U.S. Dist LEXIS 1768, 2001 WL 34059032 (WD

Mich 2001).1 Similarly, the Defendant has made no claim of privilege

regarding the subject discovery documents. Therefore, Defendant should

be compelled to produce the requested documents.

          In the event that Defendant continues to evade production of the

requested discovery documents and / or violates any discovery order

issued by the Court, Plaintiff requests that the Court consider further

sanctions under FRCP 37, including (ii) prohibiting the disobedient party

from supporting or opposing designated claims or defenses, or from

introducing designated matters in evidence.




1   The unpublished case is attached as Exhibit F.

                                                     15
Case 2:19-cv-10383-DML-EAS ECF No. 44, PageID.606 Filed 03/02/21 Page 16 of 18




                              CONCLUSION

      Given the above facts and law, it is within the Court’s discretion to

enter an Order compelling the production of the discovery documents

from Defendant as described above. Furthermore, Plaintiff respectfully

requests that this Honorable Court grant such further relief as is

reasonable and proper under the circumstances.



                                           Respectfully Submitted,

                                           MOSS & COLELLA, P.C.

                                           BY: /s/ A. Vince Colella
                                           A. VINCE COLELLA (P49747)
                                           Attorney for Plaintiff
                                           28411 Northwestern Hwy
                                           Suite 1150
                                           Southfield, MI 48034
                                           (248)-945-0100
DATED: March 2, 2021                       vcolella@mosscolella.com




                                      16
Case 2:19-cv-10383-DML-EAS ECF No. 44, PageID.607 Filed 03/02/21 Page 17 of 18




                UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

TRACY JENKINS, as Personal Representative
of the Estate of THEODDEUS R. GRAY, Deceased

                                               Case No. 19-cv-10383
            Plaintiff,                         Hon. David M. Lawson

v.

OFFICER TOM PRICE, OFFICER JESSIE SMITH,
OFFICER JAMES ZIEMIECKI, OFFICER TREVOR HEAD,
OFFICER TRAVIS KAUFMAN and CITY OF ST. CLAIR SHORES,

            Defendants.

 MOSS & COLELLA, P.C.              CUMMINGS, MCCLOREY, DAVIS &
 BY:      A. VINCE COLELLA         ACHO, PLC
          (P49747)                 BY: TIMOTHY S. FERRAND
          VICTOR BALTA                   (P39583)
         (P77805)                  Attorney for Defendants
 Attorneys for Plaintiff           19176 Hall Road, Suite 200
 28411 Northwestern Hwy,           Clinton Township, MI 48038
 Suite 1150                        586-228-5600/F: 586-228-5601
 Southfield, MI 48034              tferrand@cmda-law.com
 248-945-0100/F: 248-945-
 1801
 vcolella@mosscolella.com

 STEVEN FISHMAN
 (P23049)
 Co-Counsel for Plaintiff
 615 Griswold, Suite 1125
 Detroit, MI 48226
 313-920-2001/F: 313-962-
 8068 / sfish6666@gmail.com

                                      17
Case 2:19-cv-10383-DML-EAS ECF No. 44, PageID.608 Filed 03/02/21 Page 18 of 18




                       CERTIFICATE OF SERVICE


      I hereby certify that on March 2, 2021, I electronically filed
Plaintiff’s Motion to Compel Responses to Plaintiff’s First Requests for
Production, Brief in Support of Plaintiff’s Motion to Compel Responses to
Plaintiff’s First Requests for Production and this Certificate of Service
with the Clerk of the Court using the ECF filing system, which will send
notification of such filing to all parties of record, and I hereby certify that
I have mailed by United States Postal Service the paper to the following
non-ECF participants: None.
                                           /s/ Wendy S. Bush
                                           Wendy S. Bush




                                      18
